Steuer, J.
(dissenting). I dissent and would reverse and deny the motion.
Plaintiff was guilty of gross laches in moving a year-and-a-half after her appointment as administratrix when the case was in a Blockbuster Part for trial. Further, the moving papers are defective in that they fail to include a proper medical affidavit from a physician who had treated plaintiff’s intestate prior to his death and who could be in a position to show a a causal relationship between the injuries sustained and the subsequent death. On an application of this kind there should be submitted an affidavit showing the merits of the case, the reason for the delay and the fact that the amendment is warranted by reason of facts which have recently come to the attention of plaintiff and excusing the failure or negligence necessitating the amendment so far as these facts are within the knowledge of plaintiff. (Koi v. P. S. & M. Catering Corp., 15 A D 2d 775; *122Cox v. New York Tel. Co., 10 A D 2d 565; and cases cited in dissenting opinion in Teplitsky v. Kamensky, 9 A D 2d 671.)
Capozzoli, J. P., and McGivern, J., concur with Markewich, J.; Steuer, J., dissents in opinion in which McNally, J., concurs.
Order entered on March 18, 1969, affirmed, with $30 costs and disbursements to the respondent.